Opinion issued October 8, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00765-CV
                            ———————————
         SHENG ZHONG AND SPICY SICHUAN, INC., Appellants
                                         V.
     XING QUAN LIU, INDIVIDUALLY AND ON BEHALF OF THE
    PARTNERSHIP OF XING QUAN LIU AND XIAO FENG ZHU, AND
         QUAN FENG CATERING SERVICES, INC., Appellees


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1004756


                          MEMORANDUM OPINION

      Appellants, Sheng Zhong and Spicy Sichuan, Inc., have filed a motion to

dismiss the appeal. No other party has filed a notice of appeal, and no opinion has

issued. Further, although appellants failed to include a certificate of conference in
their motion, more than 10 days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                         2